DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 28 January, 2021.
Claim 22 has been amended.
Claims 32 and 33 have been canceled.
Claims 22 – 31 and 34 - 41 are currently pending and have been examined.
The present application is a continuation of U.S. Application Number 13/927,910 now U.S. Patent Number 10,339,272.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22 – 31 and 34 - 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6 - 10, 12 – 15 and 18 of U.S. Patent No. 10,339,272 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite at issue recite all of the limitations of the pending claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22 – 31, 34 - 38, 40 and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tubb (US PGPUB 2012/0109687), in view of Dettinger et al.: (US PGPUB 2005/0283466 Al), in view of Mitchell et al.: (US PGPUB 2009/0216555 Al) in view of Jang et al.: (US PGPUB 2010/0088118 A1) and in view of Corkern: (US PGPUB 2005/0209886 A1).
CLAIMS 22
Tubb discloses a system for providing information for glycemic control that includes the following limitations:
receiving a first data set that includes at least one patient condition for each of a plurality of patients, wherein the data of the first data set is obtained during a predetermined time period; (Tubb paragraph 0009, 0015, 0016, 0021, 0024, 0027, 0028, 
comparing each of the at least one patient condition to at least one filter criterion, wherein the at least one patient condition comprises a glucose measurement and the at least one filter criteria includes the glucose measurement being above a threshold amount; (Tubb paragraph 0028, 0037, 0040, 0043, 0127 - 0130, 0163, 0266);
generating a report that includes, for each of the one or more patients of the plurality of patients, at least one descriptor of the at least one patient condition; (Tubb paragraph 0049 - 0053, 0166, 0237, 0240, 0246, 0292);
generating a treatment recommendation for each of the one or more patients of the plurality of patients, wherein the treatment recommendation is based on the at least one descriptor; (Tubb paragraph 0016, 0017, 0043, 0048, 0052, 0054, 0056);
administering, based at least partially on the treatment recommendation, a dose of insulin to the at least one of the one or more patients; (Tubb 0043, 0058).
Tubb discloses a system for providing information for glycemic control that includes receiving data that includes a patient condition - i.e. a blood glucose measurement - during a predetermined period of time. Data is received from a plurality of users. Tubb compares the blood glucose measurement to a predetermined threshold (i.e. at least one filter criteria) and determines a recommended dose of insulin that should be administered. Tubb discloses storing information about insulin doses actually administered. Tubb includes an alert unit that transmits an alert/message for each patient, to an e-mail address of a health care provider that is assigned to the particular patient. Tubb discloses a message generation unit that generates and transmits messages to a predetermined destination with information relative to the patient condition (i.e. a descriptor of the patient condition). The predetermined destination is the e-mail address of the 
With respect to the following limitations
comparing information related to each of the plurality of patients to a predetermined patient type, wherein the predetermined patient type includes patients who are below a particular age threshold; filtering the first data set to create a second data set that includes the at least one patient condition for each one of one or more patients of the plurality of patients, wherein the at least one patient condition for a particular patient is included in the second data set if the at least one patient condition for the particular patient satisfies the at least one filter criteria criterion and the particular patient does not satisfy the predetermined patient type; (Dettinger 0007, 0008, 0052, 0053, 0057 - 0063, 0069 - 0084).
Dettinger discloses a technique for determining information about individuals in a hospital that belong to a first group and individuals who belong to a second group. The groups may be defined by queries that determine which individuals in the hospital have a particular patient condition (i.e. Parkinson’s and/or Alzheimer’s disease) and are between, above or below an age (i.e. a patient type). Dettinger can include individuals who meet the criteria defined by the query or exclude them. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention to have modified the information system of Tubb so as to have included filtering patients into groups including a group where the patients has a condition that 
The combination of Tubb/Dettinger discloses a system that identifies patients having a patient condition that matches a first criterion, and also patients that do not match a second criterion, and provides reports and alerts to the HCP responsible for their care. Tubb/Dettinger does not specifically disclose the following limitations; however, Mitchell does:
patients who have been admitted to a medical facility for less than 24 hours; (Mitchell 0040, 0041);
Mitchell discloses a hospital patient tracking system that includes detecting adverse events or any other nursing surgical or healthcare event (i.e. a patient condition) (0023). Mitchell collects information related to any patient in the hospital including age, patient conditions, time of admission/discharge, attending physician identification, etc. (0025, 0032). Trigger rules analyze this information to determine when a particular event has occurred with respect to a patient, and compile a list of patient for which such events have occurred. (0027, 0029, 0034, 0035, 0048, 0049). Rules may be user defined, including rules based on the occurrence of a particular sequence of events in relation to a patient; and on the specific time at which one or more events occurred with respect to another event. For example, a rule may identify an event that occurred “more than a predetermined time after the patient was admitted”; and in particular it the event occurred “within 24 hours of the patient being admitted to the medical facility”. Events that occur within 24 hours of being admitted may be excluded. (0040, 0041). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention to have 
With respect to the following limitations:
generating and storing at least one classification value for the at least one patient condition, wherein the classification value is generated based on one or more factors selected as having contributed to the onset of the at least one medical condition; (Jang 0009, 0027, 0029 – 0031, 0033, 0035 – 0040, 0045, 0049, 0051).
Jang discloses a patient management system that includes continuous monitoring of patients with diabetes. A patient measures his blood glucose level with a measuring unit, which is sent to an event monitor. When the event monitor determines an abnormal condition of the patient – i.e. a blood glucose level exceeding a normal level – the system prompts for additional information to be collected including information about matters that may cause the patient’s current blood glucose level such as diet (quantity and types of foods consumed) and time and type of exercise. Jang analyzes the information and provides a recommendation. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention to have modified the information system of Tubb so as to have included collecting additional information when an abnormal blood glucose event is detected, including factors that may have caused the abnormal blood glucose measurement, in accordance with the teaching of Jang, in order to allow 
With respect to: receiving the data of the first data set during a predetermined time period of 24 hours; and wherein the report represents a 24-hour snapshot of all patients in the medical facility who are included in the second data set; Tubb discloses receiving the data during a predetermined time period, but does not expressly disclose a 24 hour time period. Tubb teaches that time intervals may differ depending on the parameters defined in the selected algorithm (0171); and that any time interval can be used for the measurement interval (0197). Corkern teaches a hospital patient tracking system that includes collecting patient information during periods of time including a 24 hour period of time. (0015, 0025, 0030, 0031) Corkern provides reports of patients of patients for the period of time. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention to have modified the information system of Tubb so as to have included receiving and reporting patient data during a 24 hour time period, including for patients with a particular medical condition, in accordance with the teaching of Corkern, in order to identify operations issues.
CLAIMS 23 - 27
The combination of Tubb/Dettinger/Mitchell/Jang/Corkern discloses the limitation above relative to Claim 22. Additionally, Tubb discloses the following limitations:
transmitting, for each of the one or more patients of the plurality of patients, an alert message to an address that corresponds to the healthcare provider identifier associated with the at least one patient identifier; (Tubb paragraph 0046 -0053, 0131, 0166, 0195, 0198, 0201, 0226, 0246, 0283, 0284, 0290-0292).
 the report includes at least one patient identifier; the report further includes a healthcare provider identifier associated with the at least one patient condition; the report includes at least one of: the at least one patient identifier or the at least one descriptor; (Tubb paragraph 0049 - 0053, 0166, 0237, 0240, 0246, 0292);
the report includes a glucose measurement; (Tubb paragraph 0015, 0016, 0024).
CLAIMS 28, 34 - 36
The combination of Tubb/Dettinger/Mitchell/Jang/Corkern discloses the limitation above relative to Claim 22. Additionally, Tubb discloses the following limitations:
the at least one filter criterion includes at least one of a glucose measurement threshold; the at least one filter criterion includes a diagnosis of diabetic ketoacidosis; the at least one filter criterion includes a diagnosis of a hyperosmolar hyperglycemic state, the at least one filter criterion includes a diagnosis of gestational diabetes mellitus, a hypoglycemic state, an existence of an insulin pump, a diagnosis of Type 1 diabetes, a diagnosis of Type 2 diabetes, and an existence of intravenously-administered insulin; (Tubb paragraph 0127 - 0129). 
CLAIMS 30, 37 and 38
The combination of Tubb/Dettinger/Mitchell/Jang/Corkern discloses the limitation above relative to Claim 22. Additionally, Tubb discloses the following limitations:
the at least one patient condition includes at least one of a glucose measurement, an admission diagnosis, and an existence of an insulin pump; (Tubb paragraph 0015, 0016, 0024);
generating a progress value indicative of performance of the treatment recommendation;
the at least one descriptor corresponds to the at least one filter criteria; (Tubb 0049, 0050, 0053).
Examiner construes the “information indicating that the blood glucose value and the predetermined glycemic event are not in a specified relation to the previously adapted dose value” is a descriptor that corresponds to the criteria.
CLAIMS 40 and 41
The combination of Tubb/Dettinger/Mitchell/Jang/Corkern discloses the limitation above relative to Claim 22. Additionally, Tubb discloses the following limitations:
limiting access to the report based on predetermined authorization criteria, wherein the predetermined authorization criteria include at least one of a username, a password, a pin number, and a biometric; (Tubb paragraph 0188, 0189, 0201 -0203,0226).
Tubb discloses reports sent to an e-mail address. E-mail system inherently include storage means. Tubb discloses a “safety unit” that limits access to authorized users via a username and password.
CLAIM 29
The combination of Tubb/Dettinger/Mitchell/Jang/Corkern discloses the limitation above relative to Claim 22. Additionally, Dettinger discloses the following limitations:
excluding, from the second data set, the at least one patient condition for patients who satisfy the predetermined patient type; (Dettinger 0007, 0008, 0033, 0034, 0052, 0053, 0057-0063, 0069 - 0084).
Dettinger discloses a technique for determining information about individuals in a hospital 
CLAIM 31
The combination of Tubb/Dettinger/Mitchell/Jang/Corkern discloses the limitation above relative to Claim 22. Additionally, Mitchell discloses the following limitations:
the predetermined time period begins at least twenty-four hours after the patient is admitted to a medical facility; (Mitchell paragraph 0040, 0041).
Mitchell discloses a hospital patient tracking system that includes detecting adverse events or any other nursing surgical or healthcare event (0023). Mitchell collects information related to any patient in the hospital including age, patient conditions, time of admission/discharge, attending physician identification, etc. (0025, 0032). Trigger rules analyze this information to determine when a particular event has occurred with respect to a patient, and .
Claim 39 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tubb (US PGPUB 2012/0109687), in view of Dettinger et al.: (US PGPUB 2005/0283466 Al), and in further view of Mitchell et al.: (US PGPUB 2009/0216555 Al) in view of Jang et al.: (US PGPUB 2010/0088118 A1) and in view of Corkern: (US PGPUB 2005/0209886 A1) and in further view of Palmer et al.: (US PGPUB 2007/0260491 Al).
CLAIM 39
The combination of Tubb/Dettinger/Mitchell/Jang/Corkern discloses the limitation above relative to Claim 22. With respect to the following limitations:
wherein the at least one patient identifier is not health information protected by the Health Insurance Portability and Accountability Act (HIPAA); (Palmer paragraph 0071). 
HIPAA compliant patient identifiers well known. Nonetheless neither Tubb, Dettinger, Mitchell nor Corkern teach HIPAA compliant identifiers; however, Palmer does. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention to have modified the information system of Tubb so as to have included HIPPA complaint identifiers, in accordance with the teaching of Palmer, in order to prevent misuse of patient information since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Response to Arguments
Applicant's arguments filed 28 January, 2021 have been fully considered but they are not persuasive.
Applicant asserts that Mitchell says nothing about a patient condition that comprises a glucose measurement, and is limited to “adverse drug events”. Examiner disagrees with the Applicant’s characterization of Mitchell. For example, Mitchell discloses collecting information about adverse drug events but also with respect to other types of events (0031). For example, trigger rules may be applied to the patient data to identify an adverse event (0008) including a trigger rule that detects receipt of a low blood sugar lab results within 12 hours of administering insulin (0040). Mitchell teaches determining whether the trigger event was caused by the insulin administration. This fairly teaches generating a classification value – i.e. a low glucose lab result and a cause of the event 
Nonetheless, Mitchel is no longer relied on to teach the recited classification value. Jang discloses receiving a blood glucose measurement of a patient and determining if it is an .
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2002/0045808 A1 to Ford et al. discloses a blood glucose monitoring system that collects information about a current blood glucose level and information that affect the blood glucose level such as food intake, exercise and drug administration. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
Date: 22 March, 2021